NO. 07-08-0352-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 2, 2009



______________________________





JASON DON FRIDAY, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 19702-C; HON. ANA ESTEVEZ, PRESIDING



________________________________



Memorandum Opinion



________________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

Appellant Jason Don Friday pled guilty to aggravated robbery with a deadly weapon as well as an enhancement offense.  Thereafter, he was convicted and, after a  punishment hearing to the court, sentenced to thirty-two years confinement and a fine of $1,000.

Appellant’s counsel has filed an 
Anders 
brief
(footnote: 1) wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant providing appellant with a copy of the brief and informing him of his right to file a response 
pro se.
(footnote: 2)  
By letter dated January 27, 2009, this court also notified appellant of his right to file his own response by February 26, 2009, if he wished to do so.  Appellant thereafter filed a motion for extension of time and was granted until March 30, 2009, to file his response.  To date, he has not done so.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed two potential issues for appeal.  They include 1) error in the sentencing of appellant, and 2) whether trial counsel provided effective assistance.  However, counsel has satisfactorily explained why each argument lacks merit.  

We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any reversible error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  That review has failed to reveal any such error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 



Brian Quinn 

          Chief Justice

Do not publish.

FOOTNOTES
1:See Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:Appellant also has the right to file a 
pro se 
petition for discretionary review within 30 days after our judgment is rendered or the day the last timely motion for rehearing is overruled pursuant to Texas Rule of Appellate Procedure 68.